



Exhibit 10.3






AGREEMENT ON TERMS AND CONDITIONS OF STOCK AWARD


(Employee Restricted Stock Award)




By checking the box next to “I have read the documents” and clicking the “I
ACCEPT” button, you are acknowledging and agreeing to all of the terms,
conditions and restrictions set forth in this AGREEMENT ON TERMS AND CONDITIONS
OF STOCK AWARD (this “Agreement”), which is made as of the Award Date (as such
term is used on your Computershare [_____] page), by and between Shiloh
Industries, Inc., a Delaware corporation (the “Company”), and you (the
“Grantee”).


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2016
Equity and Incentive Compensation Plan (the “Plan”).


2.Grant of Restricted Shares. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company has
granted to the Grantee as of the Award Date (the “Date of Grant”) an amount of
shares of Company common stock listed next to the “Total Granted” term set forth
on Grantee’s Computershare [_____] page (the “Restricted Shares”) in accordance
with the terms and conditions of this Agreement.


3.Restrictions on Transfer of Restricted Shares. Subject to Section 15 of the
Plan, the Restricted Shares shall not be transferable prior to Vesting (as
defined below) pursuant to Section 4 hereof other than by will or pursuant to
the laws of descent and distribution. Any purported transfer or encumbrance in
violation of the provisions of this Section 3 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Shares.


4.Vesting of Restricted Shares.


(a.)
The Restricted Shares covered by this Agreement shall become nonforfeitable
(“Vest” or similar terms) in substantially equal installments on each of the
[_____] anniversaries of the Date of Grant, conditioned upon the Grantee’s
continuous employment with the Company or a Subsidiary through each such date
(the period from the Date of Grant until the [_____] anniversary of the Date of
Grant, the “Vesting Period”). Any Restricted Shares that do not so Vest will be
forfeited, including, except as provided in Section 4(b) or Section 4(c) below,
if the Grantee ceases to be continuously employed by the Company or a Subsidiary
prior to the end of the Vesting Period. For purposes of this Agreement,
“continuously employed” (or substantially similar terms) means the absence of
any termination of the Grantee’s employment with the Company or a Subsidiary.
Continuous employment shall not be considered terminated in the case of
transfers between locations of the Company and its Subsidiaries.



(b.)
Notwithstanding Section 4(a) above, the Restricted Shares shall Vest upon the
occurrence of any of the following events at a time when the Restricted Shares
have not been forfeited (to the extent the Restricted Shares have not previously
become Vested) in the following manner:








--------------------------------------------------------------------------------





(i)
all of the Restricted Shares shall Vest if the Grantee should die prior to the
end of the Vesting Period while the Grantee is continuously employed by the
Company or any of its Subsidiaries;



(ii)
if the Grantee should Retire or become Disabled prior to the end of the Vesting
Period while the Grantee is continuously employed by the Company or any of its
Subsidiaries, the Restricted Shares shall continue to Vest following such
Retirement or Disability to the extent that the Restricted Shares would have
Vested had the Grantee remained continuously employed by the Company or a
Subsidiary through the end of the Vesting Period or the occurrence of a
circumstance referenced in Section 4(b)(i) or Section 4(b)(iii), whichever
occurs first.



(iii)
in the event of a Change in Control that occurs prior to the end of the Vesting
Period, the Restricted Shares shall become Vested and payable in accordance with
Section 4(c) below



(c.)
(i) Notwithstanding Section 4(a) above, if at any time before the end of the
Vesting Period or forfeiture of the Restricted Shares, and while the Grantee is
continuously employed by the Company or a Subsidiary, a Change in Control
occurs, then all of the Restricted Shares will become Vested, except to the
extent that a Replacement Award is provided to the Grantee in accordance with
Section 4(c)(ii) to continue, replace or assume the Restricted Shares covered by
this Agreement (the “Replaced Award").



(ii) For purposes of this Agreement, a “Replacement Award” means an award (A) of
the same type (e.g., time-based restricted shares) as the Replaced Award, (B)
that has a value at least equal to the value of the Replaced Award, (C) that
relates to publicly traded equity securities of the Company or its successor in
the Change in Control or another entity that is affiliated with the Company or
its successor following the Change in Control, (D) if the Grantee holding the
Replaced Award is subject to U.S. federal income tax under the Code, the tax
consequences of which to such Grantee under the Code are not less favorable to
such Grantee than the tax consequences of the Replaced Award, and (E) the other
terms and conditions of which are not less favorable to the Grantee holding the
Replaced Award than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control).
A Replacement Award may be granted only to the extent it does not result in the
Replaced Award or Replacement Award failing to comply with or be exempt from
Section 409A of the Code. Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the two preceding sentences are satisfied. The determination
of whether the conditions of this Section 4(c)(ii) are satisfied will be made by
the Committee, as constituted immediately before the Change in Control, in its
sole discretion.


(iii) If, after receiving a Replacement Award, the Grantee experiences a
termination of employment with the Company or a Subsidiary (or any of their
successors) (as applicable, the “Successor”) by reason of a termination by the
Successor without Cause or by the Grantee for Good Reason, in each case within a
period of two years





--------------------------------------------------------------------------------





after the Change in Control and during the remaining vesting period for the
Replacement Award, the Replacement Award shall immediately Vest.


(d.)
For purposes of this Agreement, the following definitions apply:



(i)
“Cause” shall mean any of the following: (A) a material breach by the Grantee of
any agreement then in effect between the Grantee and the Successor; (B) the
Grantee’s conviction of or plea of “guilty” or “no contest” to a felony under
the laws of the United States or any state thereof; (C) any material violation
or breach by the Grantee of the Company's Code of Business Conduct and Ethics as
in effect immediately prior to the Change in Control, as determined by the Board
(or the board of directors of the Successor); or (D) the Grantee’s willful and
continued failure to substantially perform the duties associated with the
Grantee’s position (other than any such failure resulting from the Grantee’s
incapacity due to physical or mental illness), which failure has not been cured
within thirty (30) days after a written demand for substantial performance is
delivered to the Grantee by the Board (or the board of directors of the
Successor), which demand specifically identifies the manner in which the Board
(or the board of directors of the Successor) believes that the Grantee has not
substantially performed his duties.



(ii)
“Disabled,” or similar terms, shall mean (A) the Grantee is unable to engage in
any substantial gainful activity due to medically determinable physical or
mental impairment expected to result in death or to last for a continuous period
of not less than 12 months, or (B) due to any medically determinable physical or
mental impairment expected to result in death or last for a continuous period
not less than 12 months, the Grantee has received income replacement benefits
for a period of not less than three months under an accident and health plan
sponsored by the Company.



(iii)
“Good Reason” shall mean (A) a material and permanent diminution in the
Grantee’s duties or responsibilities; (B) a material reduction in the aggregate
value of base salary and bonus opportunity provided to the Grantee by the
Successor; or (C) a permanent reassignment of the Grantee to another primary
office more than 50 miles from the current office location. The Grantee must
notify the Successor of the Grantee’s intention to invoke termination for Good
Reason within 90 days after the Grantee has knowledge of such event and provide
the Successor 30 days’ opportunity for cure, or such event shall not constitute
Good Reason. The Grantee may not invoke termination for Good Reason if Cause
exists at the time of such termination.



(iv)
“Retirement,” or similar terms, shall mean termination of employment with the
Company or a Subsidiary, other than by the Company or a Subsidiary for Cause,
after the attainment of age 60 with at least 10 years of service with the
Company or a Subsidiary.



5.Rights as a Shareholder. The Grantee shall have all the rights of a
shareholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive all dividends paid thereon; provided, however,
that any additional Common Shares or other securities that the Grantee may
become entitled to receive pursuant to a stock dividend or other distribution
shall be subject to the same restrictions as the Restricted Shares covered by
this Agreement.







--------------------------------------------------------------------------------





6.Retention of Stock Certificates by Company. The Restricted Shares will be
issued either (a) in certificate form or (b) in book entry form, registered in
the name of the Grantee, with legends or notations as applicable, referring to
the terms, conditions, and restrictions set forth in this Agreement.
Certificates representing the Restricted Shares, if any, will be held in custody
by the Company together with a stock power endorsed in blank by the Grantee with
respect thereto, until those Restricted Shares have Vested in accordance with
Section 4.


7.Adjustments. The number of Restricted Shares subject to this Agreement and the
other terms and conditions of the grant evidenced by this Agreement are subject
to adjustment as provided in Section 11 of the Plan.


8.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the issuance or
Vesting of the Restricted Shares, or any other payment to the Grantee or any
other payment or vesting event under this Agreement, and the amounts available
to the Company for such withholding are insufficient, the Grantee shall pay such
taxes or make arrangements satisfactory to the Company for payment of such
taxes. The Grantee may elect that all or any part of such withholding
requirement be satisfied by retention by the Company of a portion of the
Restricted Shares or by delivering to the Company other Common Shares held by
the Grantee. If such election is made, the shares so retained or delivered shall
be credited against such withholding requirement at the market value of such
Common Shares on the date of such delivery. In no event will the market value of
the Common Shares to be withheld and/or delivered pursuant to this Section 8 to
satisfy applicable withholding taxes exceed the minimum amount of taxes required
to be withheld.


9.Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Shares pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.


10.Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with or be exempt from the
provisions of Section 409A of the Code. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of the
Grantee).


11.Interpretation. Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Except as expressly provided in this
Agreement, capitalized terms used herein will have the meaning ascribed to such
terms in the Plan.


12.No Right to Future Awards or Employment. The grant of the Restricted Shares
under this Agreement to the Grantee is a voluntary, discretionary award being
made on a one-time basis and it does not constitute a commitment to make any
future awards. The grant of the Restricted Shares and any payments made
hereunder will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
Nothing contained in this Agreement shall confer upon the Grantee any right to
be employed or remain employed by the Company or any of its Subsidiaries, nor
limit or affect in any manner the right of the Company or any of its
Subsidiaries to terminate the employment or adjust the compensation of the
Grantee.





--------------------------------------------------------------------------------







13.Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.


14.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s written consent, and (b) the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code or Section 10D
of the Exchange Act.


15.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


16.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.


17.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Shares and the Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or request the Grantee’s consent to participate in the Plan by electronic
means. The Grantee hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.


18.Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.


19.Successors and Assigns. Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.


20.Acknowledgement. The Grantee acknowledges that the Grantee (a) has received a
copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.


21.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.



